In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00118-CV
         ______________________________


      ANTHONY ANTWAN GORDON, A/K/A
       CODY ANTWAN GORDON, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the Sixth Judicial District Court
                 Lamar County, Texas
                Trial Court No. 22401




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                  MEMORANDUM OPINION

       Anthony Antwan Gordon, a/k/a Cody Antwan Gordon, has filed a notice of appeal from an

order that directed the inmate trust account of this indigent appellant to be garnished for over

$10,000.00. See TEX . GOV 'T CODE ANN . § 501.014 (Vernon 2004).

       In order to perfect an appeal to this Court from the August 7, 2008, order of garnishment,

Gordon was required to file a notice of appeal within thirty days of that date, on or before

September 8, 2008. See TEX . R. APP . P. 26.1. The rule also provides a fifteen-day grace period,

which would have expired September 23. This notice of appeal was filed October 9, 2008. It is

untimely and cannot serve to invoke the jurisdiction of this Court.

       We have no jurisdiction over this appeal. There being no timely notice of appeal from the

garnishment, we dismiss this appeal for want of jurisdiction.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       October 21, 2008
Date Decided:         October 22, 2008




                                                 2